                 Case 2:19-cr-00187-JCC Document 93 Filed 12/14/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0187-JCC-2
10                             Plaintiff,                    ORDER
11          v.

12   FLOR ANA ANTONIO MENDEZ,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Flor Ana Antonio Mendez’s unopposed
16   motion to proceed with her December 16, 2020 sentencing hearing by video teleconference (Dkt.
17   No. 91). Having thoroughly considered the motion and the relevant record, the Court GRANTS
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          In March 2020, Ms. Antonio Mendez pleaded guilty to one count of conspiracy to
21   distribute and to possess with intent to distribute controlled substances and one count of
22   possession of methamphetamine with intent to distribute. (See Dkt. Nos. 1, 57, 62.) Her
23   sentencing hearing was originally scheduled for June 9, 2020. (Dkt. No. 65.) Because of serious
24   health and safety concerns related to the COVID-19 pandemic, the Court continued her
25   sentencing hearing several times, most recently to December 16, 2020. (See Dkt. Nos. 65, 78, 86,
26   89.) By order of Chief Judge Ricardo S. Martinez, all criminal in-person hearings scheduled to


     ORDER
     CR19-0187-JCC-2
     PAGE - 1
               Case 2:19-cr-00187-JCC Document 93 Filed 12/14/20 Page 2 of 3




 1   occur before January 1, 2021, have been continued. See W.D. Wash., General Order No. 15-20 at

 2   2 (Oct. 2, 2020). Ms. Antonio Mendez has been detained since her arrest in October 2019. (See

 3   Dkt. Nos. 27, 28.) She contends that as the mother of two children, the uncertainty with respect

 4   to her sentence and future status is detrimental to her and her children. (Dkt. No. 91 at 2.) To

 5   avoid further delay, Ms. Antonio Mendez moves for sentencing to proceed on December 16,

 6   2020 by video conference. (Dkt. No. 91.) Ms. Antonio Mendez consents and has filed a waiver

 7   of in-person appearance. (Dkt. No. 92.)

 8   II.    DISCUSSION

 9          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a

10   felony sentencing hearing by video conference if the Court finds that the sentencing cannot be

11   further delayed without serious harm to the interests of justice. See W.D. Wash., General Order

12   No. 14-20 (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Ms. Antonio Mendez has a strong interest in

13   the speedy resolution of her sentencing, but in-person proceedings are unlikely to resume until at

14   least January 1, 2021. See W.D. Wash., General Order No. 15-20 at 2 (Oct. 2, 2020). Absent a

15   remote proceeding, Ms. Antonio Mendez cannot be sentenced for at least several weeks despite

16   having entered guilty pleas nine months ago. Taking into account these circumstances, as well as

17   Ms. Antonio Mendez’s family situation, the Court FINDS that her sentencing cannot be further

18   delayed without serious harm to the interests of justice.
19   III.   CONCLUSION

20          For the foregoing reasons, the Court GRANTS Defendant’s motion to conduct a remote

21   sentencing hearing (Dkt. No. 91) and ORDERS that sentencing proceed by video conference on

22   December 16, 2020 at 9:00 a.m.

23   //

24   //

25   //

26   //


     ORDER
     CR19-0187-JCC-2
     PAGE - 2
              Case 2:19-cr-00187-JCC Document 93 Filed 12/14/20 Page 3 of 3




 1          DATED this 14th day of December 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0187-JCC-2
     PAGE - 3
